DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Rejections 

Applicant’s election without traverse of claims 1-13 in the reply filed on 01/05/2021 is acknowledged. Claims 1-13 are pending. Claims 14-19 are withdrawn. Amendments to claims 1, 3-6, and 11 filed on 01/05/2021 are acknowledged. 

The previous rejections of claims 1-13 under 35 USC 112 (b) and 103 are withdrawn in view of amendments of the claims and the remarks made by the applicants.  

	Examiner's Amendments 
 
The following examiner’s amendments to the record appear below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please cancel claims 14-19
 


Allowable Subject Matter 

Claims 1-13 are allowed.

Reasons for Allowable Subject Matter 

The prior art of record does not teach or render obvious the invention of claim 1 as a whole, including the limitation that a fluid port in the fluid in the internal volume but external the bladder is in fluid communication with a service outlet.

The prior art of record does not teach or render obvious the invention of claim 4 as a whole, including the limitation that the fluid treatment system includes both a pressure switch or transducer for indicating when said bladder is at least partially empty, and a flow measurement indicator for indicating when said expandable bag or bladder is full with product fluid.

Regarding claim 8, Halemba discloses a fluid treatment system comprising a supply water input 10 (see Fig. 1 and 2; and paragraph 0021); a reverse osmosis unit 14, said reverse osmosis unit 14 receiving water from said supply water input 10 and producing treated or filtered product water (see Fig. 1 and 2; and paragraph 0021); said reverse osmosis unit 14 in fluid communication with a storage tank 40, said storage tank 40 downstream of said reverse osmosis unit 14, said storage tank 40 having an internal volume, and including: a first fluid port in fluid communication with said reverse osmosis unit 14; an expandable bag or bladder 50 

However, the prior art of record does not teach that the fluid treatment system comprises a bypass valve; a pressure reducing valve connected to said pre-filter; a pump in fluid communication with a capacitive deionization cell, a storage tank, and a said supply outlet; and a second fluid port in fluid communication with said bypass valve.

Claims 2, 3, and 5-7 have allowable subject matter because claim 1 has allowable subject matter.

Claims 9-13 have allowable subject matter because claim 8 has allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SALIL JAIN/Examiner, Art Unit 1795